MEMORANDUM **
Jose Covarrubias Valdivia and Ericka Tapia Ramirez, husband and wife, seek review of a Board of Immigration Appeals order denying their motion to reopen removal proceedings. We dismiss the petition for review.
We lack jurisdiction to review the Board’s denial of petitioners’ motion to reopen, which introduced further evidence of hardship to their United States citizen son. See Fernandez v. Gonzales, 439 F.3d 592, 600 (9th Cir.2006) (explaining that § 1252(a)(2)(B)(i) bars jurisdiction where question presented in motion to reopen is essentially the same unreviewable discretionary issue originally decided).
Our conclusion that we lack jurisdiction to review the Board’s denial of reopening forecloses petitioner’s argument that the Board denied failed to meaningfully review and analyze the issues raised in the motion. See Fernandez, 439 F.3d at 603-04.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.